ORDER AND STIPULATION
This day came Ryan Incorporated of Wisconsin, the claimant, by Mark L. Korb its attorney and came the West Virginia Department of Highways and the State of West Virginia, respondents, by Dewey B. Jones their attorney, and jointly represented to the Court that the parties in the above styled claim have compromised and settled all items of claim, issues and matters involved in said claim and jointly move the Court to accept the following stipulation and make an award in this action based upon the pleadings filed herein and this stipulation.
It is hereby stipulated and agreed by and between Ryan Incorporated of Wisconsin, claimant, and the West Virginia Department of Highways and the State of West Virginia, respondents, that the claimant is entitled to recover from the respondent the West Virginia Department of Highways the following sums of money on the following items alleged in its complaint on page 2, thereof, under Roman Numeral I, Unclassified Excavation, A. Differences in Measurement, 6,773 cubic yards, at 88 cents per cubic yard, $5,960.24; D. Unsuitable Excavation, 15,165-6/11 cubic yards, at 88 cents per cubic yard, $13,345.68; E. Fill Benches, 23,516 cubic yards, at 88 cents per cubic yard, $20,694.08; Total 45,454-6/11 cubic yards, at 88 cents per cubic yard, $40,000.00.
*70It is further stipulated and agreed by and between the claimant and the respondents hereto that all other items of claim and the parts of the above set out and described items of claim not agreed to be paid in this stipulation, as set out and alleged in claimant’s notice of claim filed in this action, are to be disallowed and not considered by the Court for any award and are to be dismissed.
Upon consideration of the claimant and the respondents representations, motion and stipulation set out aforesaid the Court is of the opinion to and does sustain the same and the same are hereby received, filed, and accepted; and it is hereby further ordered that the claimant be and it is hereby granted an award against the respondents the following sums on the following items of claim alleged in its complaint.
I Unclassified Excavation
A. Differences in Measurement .$ 5,960.24
D. Unsuitable Excavation.$13,345.68
E. Fill Benches .$20,694.08
TOTAL AWARD.$40,000.00
It is hereby further ordered that all other items of claim and the parts of claims set out and alleged in claimant’s notice of claim, which were not allowed in the above award, are hereby disallowed.
ENTER:
W. Lyle Jones
JUDGE
APPROVED BY:
RYAN INCORPORATED OF WISCONSIN,
Claimant
By Mark L. Korb
Its Counsel
WEST VIRGINIA DEPARTMENT OF HIGHWAYS and the STATE OF WEST VIRGINIA,
Respondents
By Dewey B. Jones
Its Counsel
By Henry C. Bias, Jr.
Deputy Attorney General